FILED
                              NOT FOR PUBLICATION                            NOV 20 2012

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GARY H. BRUSH,                                    No. 11-17818

                Plaintiff - Appellant,            D.C. No. 1:07-cv-01009-DLB

  v.
                                                  MEMORANDUM *
PETER FARBER-SZEKRENYI, et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Dennis L. Beck, Magistrate Judge, Presiding **

                           Submitted November 13, 2012 ***

Before:         CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Gary H. Brush, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging excessive force



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and denial of medical care in violation of the Eighth Amendment. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal as a sanction, Sneller v. City of Bainbridge Island, 606 F.3d 636, 638

(9th Cir. 2010), and we affirm.

      The district court did not abuse its discretion by dismissing Brush’s action as

a sanction after reviewing the evidence before it and concluding that Brush

submitted fraudulent affidavits concerning alleged violations of his Eighth

Amendment rights. See Truesdell v. S. Cal. Permanente Med. Grp., 293 F.3d

1146, 1153 (9th Cir. 2002) (Fed. R. Civ. P. 11 allows sanctions if a filing is either

legally frivolous or factually misleading); Anheuser-Busch, Inc. v. Natural

Beverage Distribs., 69 F.3d 337, 348 (9th Cir. 1995) (a district court may exercise

its inherent power to dismiss an action as a sanction when a party willfully

deceives the court).

      AFFIRMED.




                                           2                                    11-17818